BERRY, Vice Chief Justice
(dissenting).
I am compelled to express my disagreement with the view of the majority.
The facts are neither involved nor in dispute. Based upon Southern’s application Eason’s leasehold was force pooled. The order (No. 53163) granted participation alternatively by proportionate payment of drilling costs, or acceptance of $35.00 per acre compensation in lieu of participation. Eason elected the latter alternative. The well drilled through the named horizons was non-productive, plugged and abandoned. Thereafter, as this Court was advised on oral argument, Eason saw fit to continue payment of rentals.
Approximately two years later new activity in the area provoked controversy as to extent of the interest Southern acquired under the forced pooling order. Eason applied to the Commission for determination as to Southern’s right to proceed further under the original order (No. 53163) and for determination of the parties’ rights in the horizons named in the order.
From the record it becomes obvious a serious question existed as to extent of the interest acquired by Southern in Eason’s leasehold. This, in turn, led Eason back to the Commission for interpretation as to whether effectiveness of the order had terminated, or whether either party was bound or had further interest in the provisions.
Correctness of the majority’s conclusion that the Commission cannot adjudicate issues involving vested rights, which might have accrued as the result of the forced pooling order, cannot be questioned. Unquestionably the force of order No. 53163 vested substantive rights in property holders. The issue, however, is not whether the Commission’s order for forced pooling of Eason’s leasehold was a proper exercise of police power constitutionally authorized. The real issue simply is whether the Commission may construe or interpret a prior order without initially determining necessity for clarification was provoked by additional, or necessary, exercise of the police power.
The instant matter raises no issue concerning constitutionality or improper exercise of police power inhering in the forced pooling order. Neither is there question concerning the Commission’s lack of jurisdiction to adjudicate matters which involve private litigants, or are not of public concern. Under these circumstances Southern’s insistence that Youngblood v. Seewald, 10 Cir., 299 F.2d 680, should control is not persuasive. Our basic concern is only whether interpretation or clarification of a prior, unappealed order involves adjudication of vested property rights of individuals.
The original order was based upon Southern’s application and granted the relief sought. Forced pooling of specified horizons was ordered, without recognition of correlative matters or equities which ultimately might be involved under variant circumstances. It is readily apparent argument advanced as to equities of the sitúa*460tion does not support one party’s position to exclusion of the other.
In Cabot Carbon Co. v. Phillips Petroleum Co., Okl., 287 P.2d 675, this Court recognized the Commission’s authority to clarify previous orders under the plain wording of the statute, now 52 O.S.1961 § 112. And, we specifically declared this power to clarify a prior order could be exercised without involving the exclusive province of the courts.
As in Cabot, supra, Southern’s principal argument is that the Commission’s order (No. 62532) changed the original order by destroying rights already vested under No. 53163. This conclusion is predicated upon the assumption grant of the forced pooling order, for the horizons specified in the application, accomplished a forced “sale” of Eason’s entire leasehold without possibility of considering other factors. It is my view order No. 62532 did no more than clarify the Commission's original intention when the forced pooling order was entered. For this reason I am convinced the Commission did not adjudicate an issue of title, and the clarifying order should be affirmed.